
	

113 HR 2604 IH: Help Separated Families Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2604
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  ensure that immigration status alone does not disqualify a parent, legal
		  guardian, or relative from being a placement for a foster child, to authorize
		  discretion to a State, county, or other political subdivision of a State to
		  delay filing for termination of parental rights in foster care cases in which
		  an otherwise fit and willing parent or legal guardian has been deported or is
		  involved in (including detention pursuant to) an immigration proceeding, unless
		  certain conditions have been met, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Help Separated Families Act of
			 2013.
		2.Immigration
			 status alone not a disqualification from being a placement for a foster
			 childSection 471(a)(19) of
			 the Social Security Act (42 U.S.C. 671(a)(19)) is amended—
			(1)by striking
			 (19) provides that the State and inserting the following:
				
					(19)provides
				that—
						(A)the
				State
						;
				and
			(2)by adding after
			 and below the end the following:
				
					(B)such standards
				shall ensure that the immigration status alone of a parent, legal guardian, or
				relative shall not disqualify the parent, legal guardian, or relative from
				being a placement for a
				child;
					.
			3.State plan
			 requirement to accept certain documents issued by foreign entities as
			 sufficient identification for purposes of initiating a criminal records check
			 or a fingerprint-based checkSection 471(a)(20) of the Social Security
			 Act (42 U.S.C. 671(a)(20)) is amended—
			(1)in subparagraph
			 (A), by inserting which procedures shall require the State (including
			 the State agency, the child welfare agency of any county or other political
			 subdivision of the State, and caseworkers and supervisors of any such agency)
			 to accept a foreign consulate identification card, a foreign passport, or such
			 other foreign identification document as may be allowed in regulations
			 prescribed by the Secretary, as sufficient identification for purposes of
			 initiating a criminal records check or a fingerprint-based check,
			 before including procedures; and
			(2)in subparagraph
			 (C), by inserting , which procedures shall require the State (including
			 the State agency, the child welfare agency of any county or other political
			 subdivision of the State, and caseworkers and supervisors of any such agency)
			 to accept a foreign consulate identification card, a foreign passport, or such
			 other foreign identification document as may be allowed in regulations
			 prescribed by the Secretary, as sufficient identification for purposes of
			 initiating a criminal records check or a fingerprint-based check before
			 the semicolon.
			4.State plan
			 requirement to notify relatives seeking placement of a child that their
			 immigration status will not be questionedSection 471(a)(29) of the Social Security
			 Act (42 U.S.C. 671(a)(29)) is amended—
			(1)by striking
			 and at the end of subparagraph (C);
			(2)by adding
			 and at the end of subparagraph (D); and
			(3)by adding at the
			 end the following:
				
					(E)the immigration
				status of any such relative seeking placement of the child with the relative
				shall not be questioned, except to the extent necessary in determining
				eligibility for relevant services or
				programs;
					.
			5.Authorize State
			 discretion to delay filing for termination of parental rights in foster care
			 cases in which otherwise fit and willing parent or relative has been removed or
			 is involved in an immigration proceeding, unless certain conditions have been
			 metSection 475(5)(E) of the
			 Social Security Act (42 U.S.C. 675(5)(E)) is amended by striking ;
			 or and inserting the following: and a compelling reason in
			 section 475(5)(E) for the State to not file (or join in the filing of such a
			 petition) shall include the removal of the parent from the United States or the
			 involvement of the parent in (including detention pursuant to) an immigration
			 proceeding, unless the parent is unfit or unwilling to be a parent of the
			 child. Before a State may file to terminate the parental rights under such
			 section 475(5)(E), the State (or the county or other political subdivision of
			 the State, as the case may be) shall make reasonable efforts—
			
				(I)to identify, locate, and contact
				(including, if appropriate, through the diplomatic or consular offices of the
				country to which the parent was removed or a parent or relative resides) any
				parent of the child, who has been removed from the United States, and where
				possible, any potential adult relative of the child (as described in section
				471(a)(29));
				(II)to notify such a
				parent or relative of the intent of the State (or the county or other political
				subdivision of the State, as applicable) to file (or join in the filing of)
				such a petition;
				(III)to reunify the
				child with any such parent or relative; and
				(IV)provide and
				document appropriate services to the parent or relative;
				or
				.
		6.Requirement of
			 the department of health and human services to provide guidance on best
			 practices for establishing memorandum of understanding or agreements with
			 foreign consulates in juvenile court cases involving immigrant children or
			 children of immigrants in foster care and for other purposesThe Secretary of Health and Human Services,
			 in consultation with the Secretary of Homeland Security, the Secretary of
			 State, and immigration, international law, and child welfare experts, shall
			 develop and disseminate to State, county, and local child welfare agencies best
			 practice guidance that takes into account the best interest of the child,
			 including a preference for family unity whenever appropriate, on the
			 following:
			(1)Establishing
			 memoranda of understanding or agreements with foreign consulates in juvenile
			 and family court cases, including procedures for contacting a consulate and
			 protections affording foreign nationals the right to refuse contact with, or
			 the sharing of personal or identifying information with, the government of
			 their country of origin.
			(2)Facilitating
			 collection of children’s necessary legal documents prior to reunification with
			 a parent, legal guardian, or relative caregiver abroad, including but not
			 limited to passports and apostilled birth certificates, health, and school
			 records.
			(3)Locating and
			 notifying a detained parent, legal guardian, or appropriate relative caregiver,
			 and assisting in family reunification efforts prior to or after a parent’s
			 removal.
			(4)Aiding the safe
			 transfer of a child to the parent’s, legal guardian’s, or relative caregiver’s
			 country of residence.
			(5)Communicating with
			 relevant departments and service providers in a parent’s, legal guardian’s, or
			 relative caregiver’s country of origin to arrange necessary placement and
			 reunification services, including but not limited to home studies, background
			 checks, and collection of necessary legal documents.
			(6)Assisting a
			 detained or deported parent, legal guardian, or relative caregiver in meeting
			 child welfare case plan requirements, facilitating their participation in
			 family court hearings, and arranging supervised visitations within the United
			 States, abroad, and at border facilities when appropriate.
			7.Child welfare
			 services for children separated from parents detained or removed from the
			 united states for immigration violations
			(a)State plan
			 requirementsSection 471(a) of the Social Security Act (42 U.S.C.
			 671(a)) is amended—
				(1)by striking
			 and at the end of paragraph (32);
				(2)by striking the
			 period at the end of paragraph (33) and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(34)provides that the
				State shall—
							(A)ensure that the
				case manager for a separated child is capable of communicating in the native
				language of such child and of the family of such child, or an interpreter who
				is so capable is provided to communicate with such child and the family of such
				child at no cost to the child or the family of such child;
							(B)coordinate with
				the Department of Homeland Security to make every effort to ensure that parents
				who wish for their child to accompany them to their country of origin are given
				adequate time and assistance to obtain a passport and visa, and to collect all
				relevant vital documents such as birth certificate, health, and educational
				records, and other information;
							(C)preserve, to the greatest extent possible,
				the privacy and confidentiality of all information gathered in the course of
				administering the care, custody, and placement of, and follow-up services
				provided to, a separated child, consistent with the best interest of such
				child, by not disclosing such information to other government agencies or
				persons (other than a parent, legal guardian, or relative caregiver or such
				child), except that the head of the State agency (or the county or other
				political subdivision of the State, as applicable) may disclose such
				information, after placing a written record of the disclosure in the file of
				the child—
								(i)to
				a consular official for the purpose of reunification of a child with a parent,
				legal guardian, or relative caregiver who has been removed or is involved in an
				immigration proceeding, unless the child has refused contact with, or the
				sharing of personal or identifying information with, the government of their
				country of origin;
								(ii)when authorized
				to do so by the child (if the child has attained 18 years of age) if the
				disclosure is consistent with the best interest of the child; or
								(iii)to a law
				enforcement agency if the disclosure would prevent imminent and serious harm to
				another individual; and
								(D)not less
				frequently than annually, compile, update, and publish a list of entities in
				the State that are qualified to provide legal representation services for a
				separated child, in a language such that a child can read and
				understand.
							.
				(b)Additional
			 information To be included in case planSection 475(1) of such
			 Act (42 U.S.C. 675(1)) is amended by adding at the end the following:
				
					(H)In the case of a
				separated child with respect to whom the State plan requires the State to
				provide services pursuant to section 16 471(a)(34)—
						(i)the location of
				the parent or legal guardian referred to in paragraph (9)(A) of this subsection
				from whom the child has been separated; and
						(ii)a
				written record of each disclosure to a government agency or person (other than
				such a parent or legal guardian) of information gathered in the course of
				tracking the care, custody, and placement of, and follow-up services provided
				to, the
				child.
						.
			(c)Separated child
			 definedSection 475 of such Act (42 U.S.C. 675) is amended by
			 adding at the end the following:
				
					(9)The term
				separated child means an individual who—
						(A)has a parent or
				legal guardian who has been detained by a Federal, State, or local law
				enforcement agency in the enforcement of an immigration law, or removed from
				the United States as a result of a violation of such a law; and
						(B)is in the care or
				supervision of a
				State.
						.
			(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 first day of the first calendar quarter that begins after the 1-year period
			 that begins with the date of the enactment of this Act.
			8.Effective
			 date
			(a)In
			 generalExcept as otherwise provided in this Act, the amendments
			 made by this Act shall take effect on the first day of the first fiscal year
			 beginning on or after the date of the enactment of this Act, and shall apply to
			 payments under part E of title IV of the Social Security Act for calendar
			 quarters beginning on or after such date.
			(b)Delay permitted
			 if state legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security Act to meet the additional requirements
			 imposed by the amendments made by this Act, the plan shall not be regarded as
			 failing to meet any of the additional requirements before the first day of the
			 first calendar quarter beginning after the first regular session of the State
			 legislature that begins after the date of the enactment of this Act. For
			 purposes of the preceding sentence, if the State has a 2-year legislative
			 session, each year of the session is deemed to be a separate regular session of
			 the State legislature.
			
